Citation Nr: 0919456	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1971 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In February 2008, the Board remanded this claim for 
additional development.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to a nonservice-connected 
pension.  In a decision letter of March 2005, the RO 
concluded that the appellant did not have any active service, 
and his claim for pension benefits was denied on that basis.  
In October 2008, the Board found that the Veteran served on 
active duty from June 1971 to January 1972.  The claim was 
then remanded for additional development.  In a Supplemental 
Statement of the Case (SSOC) from February 2009, the RO 
denied the claim for pension benefits on the basis that the 
Veteran's income for VA purposes exceeded the maximum annual 
pension rate payable for a Veteran with one dependent.

In addition to the basic requirement of active duty service, 
eligibility for nonservice-connected pension requires 
additional evidence.  The evidence must show that the Veteran 
meets the net worth requirements under 38 C.F.R. § 3.274 and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23.

Here, the Board notes that while the evidence appears to 
support that the Veteran is permanently and totally disabled, 
as he is in receipt of Social Security disability benefits, 
the file contains evidence as to his annual income only for 
2004, partially, and 2008.  The Board finds that evidence as 
to the Veteran's annual income, for the years while the claim 
has been pending, is necessary.  The Board is unable to 
ascertain if the Veteran's income was or was not in excess of 
the applicable maximum for the entire time period when there 
is no evidence, of record, as to the Veteran's annual income 
for those years.  The only VA Form 21-527, Income Net Worth 
and Employment Statement, of record, was completed in January 
2009.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate 
actions, including asking the Veteran 
to submit all pertinent evidence, to 
determine the Veteran's annual income 
for the years 2004 through present.  

2.  After the above actions have been 
completed, readjudicate the Veteran's 
claim, and determine if the Veteran 
meets the net worth requirements under 
38 C.F.R. § 3.274 and does not have an 
annual income in excess of the maximum 
annual pension rate specified in 
38 C.F.R. § 3.23, for all applicable 
years.  If the claim remains denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

